            Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF PENNSYLVANIA

 GREGORY K. BELLES,                )  Civil Division
                                   )
           Plaintiff,              )  No.
     v.                            )               21-322
                                   )
 PORTO EXIM USA, LLC d/b/a Armina  )
 Stone                             )  JURY TRIAL DEMANDED
           Defendant.              )
                                   )
                                   )
                                   )
                                   )
                                COMPLAINT

       AND NOW COMES Plaintiff, Gregory K. Belles, (“Plaintiff” or “Mr. Belles”), by and

through his undersigned counsel, and brings this Complaint seeking legal and equitable relief for

disability discrimination, retaliation and wrongful termination against Defendant Porto Exim USA,

LLC d/b/a Armina Stone (“Defendant” or           “Armina”) in violation of the Americans with

Disabilities Act of 1990 (“ADA”) and the ADA Amendments Act of 2008 (“ADAAA”), as well

as pendent state law claims arising under the provisions of the laws of this Commonwealth, to wit,

the Pennsylvania Human Relations Act, 42 P.S. § 951, et seq. (hereinafter referred to as “PHRA”).

Mr. Belles further asserts that he was terminated in retaliation for seeking and previously obtaining

workers’ compensation benefits. Mr. Belles states and avers the following:

                                 JURISDICTION AND VENUE

       1.       Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1332 and 1391. This action

is authorized and instituted pursuant to the ADA, ADAAA, and the PHRA.

       2.       Pursuant to 28 U.S.C. § 1367(a), The United States District Court for the Western

District of Pennsylvania has supplemental jurisdiction over Mr. Belles’ state-law claims, which




                                                  1
             Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 2 of 13




arise from the case and/or controversy as the aforementioned claims, for which this Court has

original jurisdiction.

        3.       The unlawful employment practices and wrongful termination were committed by

Armina, where Mr. Belles worked as an Installer in Allegheny County from Armina’s office

located in Allegheny County. Therefore, the United States District Court for the Western District

of Pennsylvania is the proper venue for the action under 42 U.S.C. § 2000e-5(f) and 28 U.S.C.

§1391(b).

        4.       Plaintiff timely exhausted his administrative remedies by filing a charge against

Defendant on July 22, 2020 jointly with the Equal Employment Opportunity Commission

(“EEOC”) and Pennsylvania Human Relations Commission (“PHRC”) at 533-2020-01932.

Plaintiff’s PHRC and EEOC Charges are incorporated by reference as if fully set forth herein. On

December 15, 2020, the EEOC mailed Plaintiff a Dismissal and Notice of Rights letter (the “Right

to Sue” letter), advising him of the right to bring this action. Plaintiff has filed the instant suit

within 90 days of receipt of the Right to Sue letter.

        5.       At all relevant times hereto, the County was an employer within the meaning of the

ADA, ADAAA and PHRA.

                                             PARTIES

        6.       Gregory Belles is a 44-year-old male individual who resides at 2391 Rochester

Road, Sewickley, PA 15143.

        7.       At all relevant times hereto, Defendant is and was a Virginia Limited Liability

Company registered to do business within the state of Pennsylvania with a principal place of

business in Allegheny County at 780 Route 910 Cheswick, Pennsylvania, 15024.

        8.       Defendant routinely conducted business in Allegheny County, Pennsylvania.




                                                  2
            Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 3 of 13




                                              FACTS

       9.       Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length.

       10.      Mr. Belles began his employ with Armina in October of 2017 as an Installer.

       11.      In late November 2018, while carrying stone as part of his work duties, Mr. Belles

injured his back.

       12.       Mr. Belles filed a workers’ compensation claim after being diagnosed with a

lumbar disc herniation at the L5-S1level that contacted an already exited left L5 root in the foramen

and a smooth midline herniation at L1-L2 level resulting in mild neural canal stenosis.

       13.      Mr. Belles’ was treated conservatively with physical therapy and was granted

workers’ compensation leave.

       14.      Mr. Belles was directed to return to work on April 1, 2019 but was to “remain on

light duty” as dictated on February 26, 2019 work letter.

       15.      Understanding these limitations and his high risk for reinjury, Mr. Belles

approached his operations manager, Greg Geibel to request to be transferred to the position of a

Templator.

       16.      Because templating consists of making a pattern or a template in the field, typically

using strips of luan (thin plywood) or coroplast (corrugated high-density plastic), it would enable

Mr. Belles to comply with the lifting restrictions recommended by his physician and assure he was

not placing himself at greater risk.

       17.      Not only did Mr. Geibel flat out deny this request, suggesting that it would “ruffle

feathers” with a more senior installer who wanted the position, Mr. Geibel and Armina refused to




                                                  3
            Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 4 of 13




engage Mr. Belles in the interactive process required to determine whether they could

accommodate his disability.

          18.   Mr. Belles repeatedly asked to be moved to the Templator position and was

repeatedly denied.

          19.   Mr. Belles made such requests verbally to Mr. Geibel following his initial request

in April of 2019 including after September 25, 2019.

          20.   At or around this time, Greg Geibel made a statement to a former Install Manager

at Armina that Mr. Belles’ was a “liability” to the Company due to his injury and insinuated a

desire to get rid of him when discussing an upcoming layoff.

          21.   Mr. Belles was able to work until late January 2020 without additional issue.

          22.   In late January, Mr. Belles noticed a substantial increase in his low back pain and

was prescribed oral steroids.

          23.   He needed to take days off in late January and early February for treatment and

advised Mr. Geibel of the same.

          24.   In late January 2020, Mr. Belles’ commenced a one-week workers’ compensation

leave from January 28 through February 4, 2020 for aggravation of his previous work-related back

injury.

          25.   On March 23, 2020, the Governor Wolf issued a mandatory “Stay at Home” Order

to help stop the spread of COVID-19.

          26.   Mr. Belles received a text message prior thereto indicating that the Company was

shut down as a result of the pandemic.




                                                 4
            Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 5 of 13




       27.      Mr. Giebel texted Mr. Belles and the other employees to reassure them that their

jobs were safe, and Mr. Belles appropriately began collecting unemployment compensation

benefits.

       28.      Thereafter, Armina obtained a waiver from the Governor’s office, allowing the

Company to resume certain projects that were deemed to be “essential.”

       29.      On Monday, April 27, 2020, Mr. Belles received a text from Mr. Geibel asking him

if he was good to come back on Monday, May 4, 2020.

       30.      Mr. Belles responded “Be back Monday. I’d like a copy of the guidelines your

manded to follow from CDC during this pandemic,” indicating he was returning to work and

wanted to take the required precautions, given that the job requires going into people’s homes and

businesses.

       31.      Mr. Geibel responded, “we do not yet have the volume of work needed to bring

everyone back. Trucks will be limited to only 10. You were the last to respond and until we regain

our sales and install volume we do not have a spot for you. I fully intend to bring you back but

cannot right at this moment. Your unemployment claim can continue. We will not obstruct it.”

(emphasis added)

       32.      Despite   this   representation,   Armina   represented   to   the   Pennsylvania

Unemployment Compensation Office that Mr. Belles was returning to work, interfering with his

benefits and causing them to lapse on May 5, 2020.

       33.      In the meantime, Mr. Belles was eagerly attempting to return to work.

       34.      He made repeated requests to Mr. Geibel to return to work including on May 8 and

May 11.




                                                   5
           Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 6 of 13




       35.     On May 11, Mr. Giebel responded indicating that they were not operating at

capacity and, for the first time stating that they “cannot guarantee a return.” Their conversation

follows:




       36.     As shown above, Mr. Geibel refused to call Mr. Belles to discuss the matter with

him.

       37.     Mr. Belles was an exemplary employee, performing upwards of 1440 installs with

Armina without a single customer complaint.

       38.     Mr. Belles regularly received commendable performance reviews.




                                                6
         Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 7 of 13




       39.     Yet, Mr. Geibel terminated him via text message on or about May 8, 2020 without

possessing a non-discriminatory, non-retaliatory or legitimate business reason.

       40.     In the meantime, Armina returned at least eleven (11) other, non-disabled installers

to their positions, each of which has less experience with Armina and less experience overall.

       41.     Upon information and belief, Armina was interviewing potential candidates for Mr.

Belles’ position at or around the same time they were refusing to return him to work.

       42.     Armina then hired at least two (2) installers in June of 2020, approximately one

month after Mr. Belles’ was terminated due to lack of business.

       43.     Armina knew of Mr. Belles’ desire to return to the Company and refused to return

him.

       44.     Non-disabled employees were not terminated for similar reasons.

       45.     Employees who previously sought workers compensation benefits were not

terminated for similar reasons.

       46.     As such, Armina terminated Mr. Belles for (1) seeking benefits and treatment for a

work-related injury; (2) for suffering from disabilities and/or being perceived or regarded as being

disabled; (3) continuing to require an accommodation; (4) potentially requiring a new

accommodation due to his worsening condition; (5) potentially requiring a leave of absence; and/or

(6) the substantial risk Mr. Belles’ condition would worsen or he would further injure himself if

he continued to work as an Installer.

       47.     This conduct has caused our client irreparable harm and humiliation, lost wages,

medical expenses, emotional distress, damages, and constitutes clear discrimination, retaliation

and wrongful termination.




                                                 7
         Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 8 of 13




       48.     At all times relevant hereto, Defendant was Plaintiff’s employer, and was an

employer within the meaning of and subject to anti-discrimination and anti-retaliation statutes.

       49.     Plaintiff is in a protected class under the ADA, ADAAA, PHRA and Pennsylvania

Workers’ Compensation Act at the time the acts of discrimination, retaliation, and wrongful

termination occurred.

       50.     At all relevant times hereto, Armina acted or failed to act by and through its duly

authorized agents, servants, and employees, who conducted themselves within the scope and

course of their employment.

       51.     Armina’s aforementioned conduct and disparate treatment, discrimination

retaliation and wrongful termination of Plaintiff based on his disability and request for reasonable

accommodation were in violation of the ADA, ADAAA, and the PHRA.

       52.     Plaintiff is in a protected class under the ADA, ADAAA, and PHRA at the time the

acts of discrimination and retaliation occurred.

                             COUNT I
DISCRIMINATION, RETALIATION AND WRONGFUL DISCHARGE – AMERICANS
WITH DISABILTIES ACT AND AMENDMENTS THERETO (“ADA” AND “ADAAA”)

       53.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length.

       54.     Plaintiff is a “qualified individual with a disability” as that term is defined in the

ADA and or ADAAA because he has, or had at all times relevant hereto, a physical impairment

that substantially limited/limits one or more major life activities, or because he had a record of

such impairment.

       55.     Plaintiff also is a “qualified individual with a disability” as that term is defined in

the ADA and/or ADAAA because he was regarded as and/or perceived by Defendant and their




                                                   8
          Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 9 of 13




agents as having a physical and/or mental impairment that substantially limited/limits one or more

major life activities.

        56.     However, Plaintiff could complete the functions of his position as a Installer with

a reasonable accommodation.

        57.     Plaintiff requested to be moved to the position of a Templator several times after

September 25, 2019 and was repeatedly denied this request.

        58.     As such, the foregoing conduct by Defendant, including the failure to engage in the

interactive process with Plaintiff a constitutes unlawful discrimination and retaliation against

Plaintiff because of his disability and/or perceived disability.

        59.     Additionally, after Plaintiff was required to two leaves of absence, including a

recent one in January of 2020, Defendant seized upon the COVID-19 pandemic to use as a

pretextual excuse not to return Mr. Belles to work, anticipating that his condition was worsening

and he would either (1) continue to require an accommodation; (2) require a new accommodation;

(3) require a leave of absence; or (4) further injure himself if he continued to perform the duties of

an Installer.

        60.     Defendant, instead, returned other non-disabled workers and hired at least two

additional Installers only one month following Mr. Belles’ termination to replace Mr. Belles,

because of his worsening condition.

        61.     As a result of Defendant’s unlawful disability discrimination, retaliation and

wrongful termination, Mr. Belles has suffered damages as set forth herein including substantial

lost wages.

        WHEREFORE, Plaintiff seeks the damages set forth in the ad damnum clause of this

Complaint, infra.




                                                  9
         Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 10 of 13




                                COUNT II
         DISCRIMINATION, RETALIATION AND WRONGFUL DISCHARGE –
                  PENNSYLVANIA HUMAN RELATIONS ACT

        62.     Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length

        63.     This is an action arising under the provisions of the laws of the PHRA and this

Honorable Court has, and should, exercise pendent jurisdiction over the same because the cause

of action set forth in this COUNT II arises out of the same facts, events and circumstances as in

the above COUNT I and therefore judicial economy and fairness dictate that this COUNT II be

brought in this same Complaint.

        64.     At all times relevant, Defendant was an “employer” within the meaning of Section

954(b) of the PHRA.

        65.     By engaging in the creation and fostering of a discriminatory and retaliatory

environment based on Mr. Belles’ disability, Defendant violated those sections of the PHRA which

prohibits discrimination and retaliation based upon disability and/or perceived disability regarding

the continuation and tenure of employment.

        66.     Defendant repeatedly failed to engaged Mr. Belles’ in the interactive process to

prevent further injury to him.

        67.     Defendant then seized upon the COVID-19 pandemic to use as a pretextual excuse

not to return Mr. Belles to work, anticipating that his condition was worsening and he would either

(1) continue to require an accommodation; (2) require a new accommodation; (3) require a leave

of absence; or (4) further injure himself if he continued to perform the duties of an Installer.

        68.     Defendant’s failures were intentional, malicious and in reckless indifference to

Plaintiff’s protected state rights.




                                                  10
            Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 11 of 13




       69.      Defendant’s discriminatory conduct towards Mr. Belles and wrongful termination

of him remains a violation of the PHRA.

       WHEREFORE, Plaintiff seeks the damages set forth in the ad damnum clause of this

Complaint, infra.

                                   COUNT III
                       WORKERS’ COMPENSATION RETALIATION

       70.      Plaintiff incorporates by reference the allegations contained in the foregoing

paragraphs as though fully set forth herein at length.

       71.      Defendant, through its agents, employees and/or servants, were made of aware of

Plaintiff’s medical condition and work-related injuries sustained prior to his termination.

       72.      Plaintiff was terminated in retaliation for seeking workers’ compensation benefits

and/or in anticipation that additional benefits would be required in the future.

       73.      Defendant’s retaliatory conduct and actions include but are not limited to

terminating Plaintiff due to sustaining work-related injuries and seeking workers’ compensation

benefits.

       74.      The actions and/or conduct in terminating Plaintiff for the injuries sustained at work

and within the coverage of the Pennsylvania Workers’ Compensation Act (“Act”) and for asserting

his rights under the Act abridges a significant and recognized public policy as articulated in Shick

v. Shirey, 522 Pa. 590 (1998).

       75.      As a result of the workers’ compensation retaliation and wrongful termination,

Plaintiff has suffered not only tangible economic loss in the form of lost back pay and benefits and

potential lost front pay and benefits, but also substantial emotional and physical distress,

embarrassment and humiliation, medical expenses, and pain and suffering, and is entitled to




                                                  11
         Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 12 of 13




compensatory damages for these injuries, in addition to the tangible economic losses he has

suffered and will continue to suffer.

       WHEREFORE, Plaintiff seeks the damages set forth in the ad damnum clause of this

Complaint, infra.

                                        DEMAND FOR JURY
       WHEREFORE, Plaintiff demands judgment against Defendant, and damages in excess of

$75,000 as follows:

       a. That Plaintiff be awarded actual and consequential damages to make Plaintiff whole

           including back pay with prejudgment interest, front pay and compensation for lost

           benefits, in an amount to be proven at trial, and other affirmative relief necessary to

           eradicate the effects of Plaintiff’s damages associated with Defendant’s discrimination,

           retaliation and wrongful termination of Plaintiff pursuant to the ADA, ADAAA, and

           PHRA;

       b. That Plaintiff be awarded economic and compensatory damages to compensate for all

           costs associated with the discrimination and retaliation including lost wages and

           medical expenses;

       c. That Plaintiff be awarded nominal damages;

       d. That Plaintiff be awarded punitive damages in an amount sufficient to punish

           Defendant for its intentional, wanton and malicious conduct and to deter similar

           misconduct;

       e. That Plaintiff be awarded the costs of this litigation, including reasonable attorney’s

           fees; and

       f. That Plaintiff be awarded such further relief as deemed to be just and proper.




                                                12
       Case 2:21-cv-00322-DSC Document 1 Filed 03/10/21 Page 13 of 13




Date: March 10, 2021               Respectfully Submitted,


                                   /s/ Stephanie L. Solomon
                                   Stephanie L. Solomon, Esquire
                                   Pa. I.D. 208056
                                   HKM EMPLOYMENT ATTORNEYS LLP
                                   220 Grant Street
                                   Suite 401
                                   Pittsburgh, PA 15219
                                   412.760.7802
                                   ssolomon@hkm.com

                                   JURY TRIAL DEMANDED




                                     13
